Citation Nr: 1727741	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Graves' disease.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for residuals of a head injury (claimed as head injury with headaches).

4.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran provided testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in March 2015.  

The issue of residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's Graves' disease is related to service.

2.  The Veteran does not currently have a kidney disability.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's GERD is related to service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for Graves' disease have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

3.  The criteria for service connection for GERD have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

At the hearing before the Board, the Veteran testified that his private physician had told him the claimed conditions were likely related to service.  Pursuant to the Board's remand instructions, the Veteran was contacted via letter in April 2015 and asked to either submit signed releases to allow VA to obtain any pertinent treatment records or to submit any records himself.  The Veteran did not respond or submit any release or records.  In a January 2016 response to the January 2016 supplemental statement of the case, the Veteran's representative waived consideration of any evidence to be submitted.  No such evidence has been received.  

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Additionally, several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309 (a), including endocrinopathies such as hyperthyroidism and hypothyroidism.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, the continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. §  3.309 (a). See Walker, at 1331. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.   See Layno v. Brown, 6 Vet. App. 465, 470  (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Graves' Disease

At his November 2014 hearing, the Veteran stated that his Graves' disease was misdiagnosed in service.  He testified that while on active duty he often had swelling in his joints which he believed to be a symptom of his undiagnosed thyroid condition.  He further stated that he was told by his private physician that it is more likely that his Graves' disease was the same condition he complained of in service but it was misdiagnosed.

The Veteran did not respond to an April 2015 request to provide documentation to allow VA to get any records from the private physician and did not submit those records himself. 

The Veteran's service treatment records (STRs) include an enlistment examination in November 1983, and report of medical history and physical examination in June 1987.  The Veteran stated he was in good health and the doctor noted that he had no significant medical history at each examination.  There were no pertinent defects or diagnoses noted on either examination.  One report of severe diarrhea and abdominal cramping occurred in August 1989 with no documented residuals.  There is no record of a medical examination at separation. 

Private post service medical records show the Veteran was diagnosed with hyperthyroidism in March 2004.  The Veteran received radioactive iodine therapy to treat his Graves' disease. 

Pursuant to the Board remand, the Veteran had a VA examination for thyroid and parathyroid conditions in October 2015 during which the examiner noted he had been diagnosed with hyperthyroidism and hypothyroidism in 2001.  At the time of examination, the Veteran did not have current symptoms or signs of a thyroid condition.  Physical examination showed normal eyes, and no palpable thyroid enlargement.  The neck was found to have an abnormal disfigurement due to enlargement of the thyroid gland.  

The VA examiner provided an opinion that it was less likely than not that the Veteran's Graves' disease was incurred in or caused by service.  The examiner stated that the Veteran's STRs did not indicate any symptoms associated with Graves' disease to include; continued palpations, tachycardia, increased pulse, increased blood pressure, tremors, thyroid enlargement, heat intolerance, continued frequent bowel movements, or excessive weight loss.  The examiner noted the one episode of diarrhea the Veteran had in service and stated that it was treated without residuals.  The examiner addressed the Veteran's contentions and stated that no misdiagnosis occurred during service.

Based on a review of the record, the Board finds service connection is not warranted.  The Veteran has been diagnosed with a thyroid disorder, however there is insufficient evidence linking it to his military service.  The Veteran's STRs are silent for any symptoms associated with Graves' disease.  Although the Veteran had one instance, in August 1989, of abdominal cramping and diarrhea which he asserted were related to the later diagnosed Graves' disease, the VA examiner noted that the condition was treated without further required medical care.  As there was only a single occurrence in service, there is no indication that it occurred frequently.  Thus, it was not an undiagnosed symptom of Graves' disease.  The first medical treatment regarding the Veteran's thyroid condition was in 2004 for radioactive therapy.  As there are no noted symptoms of Graves' disease while in service or within one year following separation, service connection is not warranted on a direct or presumptive basis.  

The only other evidence in the record concerning the etiology of the Veteran's thyroid disorder is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  At the Veteran's hearing, he stated that he had been misdiagnosed in service regarding his thyroid condition and that he often had swollen joints related to the misdiagnosis.  The Veteran is competent to report swollen or painful joints in service.  However, the etiology of the thyroid disability at issue in this case is not the type capable of lay observations and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

As the preponderance of the evidence is against the claim, service connection is denied.

Kidney Disorder

At his November 2014 hearing, the Veteran testified that he was treated for kidney stones and infections in service.

The Veteran's STRs show complaints for dysuria in May 1989. In November 1994, he was treated for a urinary tract infection and told to rest, drink fluids, and perform light duties.  He was also provided with prescriptions and told to return if the condition did not resolve within 3 days.  All medical history reports in service are silent for any complaints or conditions of the kidneys.      

Private medical records submitted by the Veteran contain a primary care note from September 2010 which indicated that he had a past medical history of kidney stones one year prior.  

Post-service VA treatment records show a complaint of pain in the kidneys in August 2011.  Imaging showed an impression of acute pancreatitis unrelated to any kidney condition.

Pursuant to the March 2015 Board remand, the Veteran had a VA examination for kidney conditions in October 2015.  The examination indicated that the Veteran does not have and had not been diagnosed with a kidney condition.  He did not have a history of recurrent symptomatic kidney or urinary tract infections.  Laboratory testing yielded normal results with no significant findings.  The examiner stated that it was less likely than not that the Veteran had a kidney condition that was incurred in or is otherwise related to service.  The Veteran's lab results were negative for a kidney condition.  Although the Veteran was treated for a urinary tract infection (UTI) in service the examiner noted that there were no residuals.  The examiner stated that there was no documentation of the Veteran ever complaining or being treated for kidney stones.  Additionally, all medical history reports in service were negative for any symptoms associated with kidney stones. 

Based on the evidence of record, the Board finds that service connection for a kidney condition is not warranted.  The October 2015 VA examination did not diagnose a kidney condition and that examiner noted the Veteran had never been diagnosed with a kidney condition.  The Veteran's STRs show that he was treated for one UTI in service and the VA examiner noted that there were no further residuals; no kidney condition was diagnosed on examination.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The requirement in a claim of service connection of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, although one private treatment record indicated that the Veteran was treated for kidney stones in approximately September 2009, there is no record of any lasting effects.  As the testing yielded normal results, the Veteran does not currently have a kidney disability.

The only other evidence of record concerning a diagnosis and etiology of a kidney condition are the Veteran's own statements.  He is competent to state that he had painful urination in service and that he received treatment for a UTI condition.  However, he is not competent to attribute those symptoms to a kidney condition sustained in service.  The diagnosis and etiology of a kidney disability are outside the realm of common knowledge of a lay person; those statements are not competent evidence.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

As the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert, 1 Vet. App. at 55 (1990).  Service connection for a kidney condition is not warranted.

GERD

At his hearing in November 2014, the Veteran testified that he suffered from GERD due to the food served in service, and that he took over the counter medications to treat the condition.  As noted previously, he did not respond to requests to submit treatment records or releases necessary to obtain any treatment records that may refer to post-service treatment.  

The Veteran's STRs include an enlistment examination in November 1983, and report of medical history in June 1987 that do not mention any gastric complaints or problems.  In August 1989, a screening note of acute medical care shows the Veteran reported abdominal cramping and severe diarrhea.  STRs are otherwise silent on treatment or complaints of any esophageal condition, including GERD.

Private medical records submitted by the Veteran show that in January 2007, he had an eight to nine month history of pain in the left upper quadrant and epigastric area treated with Prilosec for six months with little to no relief of symptoms.  A colonoscopy was negative except for a benign rectal polyp.  The upper endoscopy was also normal.  A 48-hour pH monitoring test demonstrated that the Veteran did not have typical acid reflux disease and could be considered an alkaline refluxer.  Subsequent private and VA treatment records show a diagnosis of GERD with continued treatment.

Pursuant to the Board remand, the Veteran had a VA examination for esophageal conditions, including GERD, in October 2015.  The examiner indicated that the Veteran had a diagnosis of GERD in the 1980's.  The Veteran was currently prescribed Ranitidine to treat the condition.  

The examiner opined that it was less likely than not that the Veteran's GERD was related to service because his STRs do not indicate that he complained of or was treated for symptoms associated with GERD.  There is no documentation in records of Veteran having acid reflux due to the foods he had to eat in which he took medication such as antacids and Maalox.  All Reports of Medical History were negative for symptoms of GERD.  Diarrhea is not a symptom associated with GERD.  

Although the Veteran is currently diagnosed with GERD, the Board finds the preponderance of the evidence is against a finding that it is related to service.  The Veteran's STRs are silent for complaints related to GERD.  Although there was one note of acute medical care for abdominal cramping and severe diarrhea in August 1989, there were no residuals of the incident.  The VA examiner in October 2015 also noted that diarrhea is not a symptom of GERD.  The Board finds this October 2015 nexus opinion to be probative evidence that weighs against the Veteran's claim, as the examiner reviewed all the evidence and provided a thorough rationale, and addressed the Veteran's STRs, medical records, and lay statements.  Although the examiner referenced a lack of symptoms in service, the Board has considered the Veteran's lay statements that he self-treated at that time.  The Board has also considered the Veteran's assertions that his private physician related his post-service problems to the symptoms he had in service, but, again, the Veteran did not provide releases for or otherwise submit those records.  In addition, post-service medical records document the January 2007 treatment for reflux-type symptoms in which it was noted the Veteran had an eight to nine month history of complaints.  That would be many years after service.  
   
The only other evidence concerning the etiology of the Veteran's GERD are his own statements.  The Veteran is competent to report that he had symptoms of acid reflux in service that he self-treated with over the counter medications.  However, the Veteran is not competent to indicate that the symptoms he suffered in service were due to GERD that was diagnosed many years after service.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

Based on the competent and probative evidence of record, the Board finds that service connection for GERD is not warranted.  As the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert, 1 Vet. App. at 55 (1990).  


ORDER

Entitlement to service connection for Graves' disease is denied.

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for GERD is denied.


REMAND

Further development must be completed regarding the Veteran's service connection claim for residuals of a head injury.

At his hearing the Veteran indicated that he had numbness and tingling going down to his hands and arms and believed it could be related to either head injuries sustained in service or his service-connected cervical spine condition.

Pursuant to the March 2015 Board remand, the Veteran had a VA examination for headaches (including migraine headaches) in October 2015.  The VA examiner stated that the Veteran was diagnosed with a headache condition in 1989.  The VA examiner's medical opinion took into account the Veteran's service treatment records (STRs) showing two injuries sustained to the head, but ultimately opined that the headache disorder was not related to service.  

The Board finds that opinion inadequate because the examiner did not address all questions posed by the Board; that is whether there were any neurological or peripheral nerve problems.  Thus, another examination is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran an appropriate VA examination to determine the current nature and likely etiology of his headache disorder.  The eFolder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should address the following:

(a)  Are there any neurological or peripheral nerve manifestations related to the diagnosed headache disability?  

(b)  Is it at least as likely as not that the headache disability or any diagnosed neurological or peripheral nerve manifestations are related to any disease or injury in service, specifically the head injuries treated in service in July 1988 and May 1989 as shown in service treatment records. 

The examiner should specifically consider the Veteran's report of having the onset of headaches in service after the injuries and having continuous headaches since service.  

(c)  If not incurred in service, is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed headache condition or related symptomatology was caused or aggravated by his service-connected cervical spine disability.  The examiner should consider the Veteran's complaints of tingling and numbness of the upper extremities and continuity of symptoms since service.  Any known etiology of the Veteran's complaints of numbness should be explicitly stated.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of aggravation.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


